                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   GREENVILLE DIVISION

LEROY BARNETT                                                                               PLAINTIFF

V.                                                                             NO. 4:15-CV-127-DMB-JMV

MARSHALL FISHER, et al.                                                                  DEFENDANTS


                                                      ORDER

           On or about November 13, 2018, Leroy Barnett submitted to the Court a document which,

in substance, appears to be his third1 motion seeking reconsideration of this Court’s grant of

summary judgment in Timothy Morris’ favor. Doc. #54. The document asserts grounds for

reconsideration which are either unrelated to Barnett’s action (his alleged false imprisonment and

systemic racial discrimination in the judicial system) or have already been addressed by this Court

(insufficiency of evidence and the lack of an evidentiary hearing). Accordingly, the motion for

reconsideration [54] is DENIED.                Barnett is cautioned that future meritless motions for

reconsideration will be summarily denied absent a minimal showing that he can meet the

requirements of Rule 60(b).

           SO ORDERED, this 10th day of September, 2019.

                                                               /s/Debra M. Brown
                                                               UNITED STATES DISTRICT JUDGE




1
    Barnett’s previous motions for reconsideration were denied. See Docs. #51, #53.
